Name: Commission Regulation (EEC) No 3186/92 of 30 October 1992 amending Regulation (EEC) No 3105/88 laying down detailed rules for the application of compulsory distillation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: trade policy;  food technology;  beverages and sugar
 Date Published: nan

 Avis juridique important|31992R3186Commission Regulation (EEC) No 3186/92 of 30 October 1992 amending Regulation (EEC) No 3105/88 laying down detailed rules for the application of compulsory distillation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87 Official Journal L 317 , 31/10/1992 P. 0073 - 0073 Finnish special edition: Chapter 3 Volume 45 P. 0147 Swedish special edition: Chapter 3 Volume 45 P. 0147 COMMISSION REGULATION (EEC) No 3186/92 of 30 October 1992 amending Regulation (EEC) No 3105/88 laying down detailed rules for the application of compulsory distillation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1756/92 (2), and in particular Article 35 (8) thereof, Whereas Council Regulation (EEC) No 2046/89 (3) lays down general rules for distillation operations involving wine and the by-products of winemaking; whereas Articles 13 (1) and 14 (1) of that Regulation provide that under certain conditions certain winegrowers may not be subject to the obligations to deliver to the distilleries by-products of winemaking or any other processing of grapes as referred to in Article 35 of Regulation (EEC) No 822/87; Whereas Article 2 (2) of Commission Regulation (EEC) No 3105/88 (4), as last amended by Regulation (EEC) No 2182/91 (5), provides that winegrowers in the Italian part of wine-growing zone may take advantage of that possibility where they have carried out vinification or any other processing of grapes involving a quantity corresponding to more than 25 hectolitres but not more than 40 hectolitres of wine; Whereas Portuguese winegrowers fall within production areas where the distillation of by-products of winemaking or any other processing of grapes represents a disproportionate burden on account in particular of the costs of transport, given the quantities covered by the obligation; whereas winegrowers in the wine-growing zone of Portugal should accordingly also qualify under the measure applicable to producers in the Italian part of wine-growing zone C; Whereas provision should be made for the measure to take effect from the beginning of the 1992/93 wine year; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, HAS ADOPTED THIS REGULATION: Article 1 In Article 2 (2) of Regulation (EEC) No 3104/88, 'In the Italian part of wine-growing zones C' is hereby replaced by 'In the Italian part of wine-growing zone C and in the wine-growing zone of Portugal'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 180, 1. 7. 1992, p. 27. (3) OJ No L 202, 14. 7. 1989, p. 14. (4) OJ No L 277, 8. 10. 1988, p. 21. (5) OJ No L 202, 25. 7. 1991, p. 18.